
	
		II
		112th CONGRESS
		2d Session
		S. 3440
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2012
			Mrs. McCaskill (for
			 herself, Mr. Pryor, and
			 Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend estate and gift tax rules for 1
		  year.
	
	
		1.1-year extension of 2012
			 estate and gift tax rules
			(a)In
			 generalParagraph (2) of
			 section 901(a) of the Economic Growth and Tax Relief Reconciliation Act of 2001
			 is amended by striking December 31, 2012 and inserting
			 December 31, 2013.
			(b)Conforming
			 amendmentSection 304 of the
			 Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of
			 2010 is amended by inserting in the same manner and to the same extent
			 such section applies to the amendments made by title V of such Act
			 after title.
			
